     Case 5:18-cv-00929 Document 6 Filed 05/28/21 Page 1 of 3 PageID #: 43



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BECKLEY

NATHAN LOCUR SMITH,

      Plaintiff,

v.                                        CIVIL ACTION NO. 5:18-00929

D.L. YOUNG, Warden,
FCI Beckley,

      Defendant.


                      MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to the

court his Findings and Recommendation (“PF&R”) on April 20, 2021,

in which he recommended that the district court dismiss

plaintiff’s petition under 28 U.S.C. § 2241 and dismiss this

matter from the court’s docket.*

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.        The failure of any party to file

such objections constitutes a waiver of such party's right to a




      *
       The PF&R indicates that this matter is assigned to the
Honorable Frank W. Volk. That is incorrect as this case is
assigned to the undersigned.
   Case 5:18-cv-00929 Document 6 Filed 05/28/21 Page 2 of 3 PageID #: 44



de novo review by this court.      Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.     Having reviewed the Findings and

Recommendation filed by Magistrate Judge Tinsley, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DISMISSES plaintiff’s petition

under 28 U.S.C. § 2241; DISMISSES this civil action; and directs

the Clerk to remove this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.




                                    2
   Case 5:18-cv-00929 Document 6 Filed 05/28/21 Page 3 of 3 PageID #: 45



       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 28th day of May, 2021.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                    3
